Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed February 12, 2021, is a reissue of U.S. Patent 10,201,522 (hereafter the '522 patent), which issued from U.S. application Serial No. 15/014,255 (the ‘255 application) with claims 1-21 on February 12, 2019.

Non-Compliant Amendment
The amendment to the claims filed 02/12/2021 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issues are as follows:
	Claims 1 and 16 use strikethrough rather than single bracketing to delete subject matter.	
Claim 5 uses double bracketing rather than single bracketing to delete subject matter.
	Claims 22-24 are new claims relative to the issued claims of the ‘522 patent claims and thus, must be underlined in their entirety.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-24 directed to a method of enhancing cognitive function, a method of increasing blood flow in brain vasculature, an article of manufacture, and a method of promoting the enhancement of executive cognitive function.  Claims 1, 15, 23 and 24, as presented in the non-compliant amendment of 02/12/2021, are representative.

    PNG
    media_image1.png
    178
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    501
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    170
    643
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    177
    656
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    673
    651
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    140
    683
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    63
    649
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    716
    646
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    597
    641
    media_image9.png
    Greyscale



Claim 5 recites, “The method of claim 3, wherein the compound is A,[[,]] and n is 2 to 12 (emphasis added).”  Claim 3 depends from claim 1 and sets forth that the subject is a human.  In claim 1, “a component is selected from the group consisting of epicatechin, a pharmaceutically acceptable salt of epicatechin, at least one compound having formula A, and pharmaceutically acceptable salts thereof (emphasis added).”  Thus, claim 5 does not require the “component” recited in claim 1 to be compound A.  Rather, in claim 5, the “component” of claim 1 is selected from the group consisting of epicatechin, a pharmaceutically acceptable salt of epicatechin, at least one compound having the formula A wherein n is 2 to 12, and pharmaceutically acceptable salts thereof.
Similarly, claim 6 depends from claim 3 and requires that “n is 2”.  Thus, in claim 6, the “component” of claim 1 is selected from the group consisting of epicatechin, a pharmaceutically acceptable salt of epicatechin, at least one compound having the formula A wherein n is 2, and pharmaceutically acceptable salts thereof.
Likewise, claims 11 and 12 recite that the “compound” is provided as a cocoa extract or cocoa ingredient.  Thus, in claims 11 and 12, the “component” of claim 1 is selected from the group consisting of epicatechin, a pharmaceutically acceptable salt of epicatechin, at least one compound having the formula A provided as a cocoa extract (claim 11) or cocoa ingredient (claim 12), and pharmaceutically acceptable salts thereof.


Election by Original Presentation
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The inventions for which restriction is required under 35 U.S.C. 121 are as follows:
I.  The original invention, i.e., claims 1-22 and 24, drawn to a method of enhancing executive cognitive function, a method of increasing blood flow in brain vasculature in a healthy subject, and a method of promoting the enhancement of executive cognitive function, classified in A61K 31/353.
II.  Claim 23 directed to an article of manufacture, classified in A61K 31/353.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, e.g., a process for treating cancer, cardiovascular disease, or blood pressure, etc. (see, for example, ¶¶ 0002, 0018-0019, 0045 and claim 1 of U.S. patent application publication 2004/0166142).  Alternatively, the process for using the product as claimed can be practiced with another materially different product, such as (+)-catechin (see col. 3, lines 12-60 and ¶ bridging cols. 5-6 of the ‘522 patent).
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

•    the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

There is a serious burden in view of the fact the different search strategies/queries would be necessary.  In particular, a reference which anticipates or renders obvious the product in claim 23 will not necessarily anticipate the methods in claims 1-22 and 24 in view of the fact that, as noted above, the product in claim 23 has other uses.
Since Applicant has received an action on the merits for the originally presented invention, i.e., group I claims 1-22 and 24, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  It is suggested that claim 23 be filed in a divisional reissue application.  See MPEP 1451(I).

Reissue Declaration and Claim Rejection – 35 USC 251
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error statement in the reissue declaration is as follows: “Claim 1 will be broadened.  A copy of claim 1 as it appears in the patent is attached as an Annex, page 4 of this form.”  This error statement is insufficient since it fails to identify a single word, phrase, or expression in claim 1, and how it renders the original patent wholly or partly inoperative or invalid.  The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP 1414(II).
Claims 1-22 and 24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a method of promoting the enhancement of executive cognitive function in a subject comprising advertising, promoting or describing use of a composition.
The claimed limitation of advertising, promoting or describing use of a composition is a commercial or legal interaction and thus grouped as a certain method of organizing human interactions.  In particular, according to MPEP 2106.02(a)(2)(II)(emphasis added), “commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations)” fall within the abstract idea grouping of certain methods of organizing human activity.
This judicial exception is not integrated into a practical application.  In particular, the claim is directed to a method of promoting enhancement of executive cognitive function, and does not recite any steps other than said “advertising, promoting or describing”, which are directed to a judicial exception.  The claim further defines the composition that is to be advertised, promoted or described, i.e., an effective amount of a component selected from a particular Markush group.  However, the composition does not meaningfully further limit the abstract idea of a commercial/legal interaction.  Rather, the composition merely sets forth the material that is to be advertised, promoted or described.  In other words, the claim as a whole does not amount to significantly more than the judicial exception itself.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the Markush group of materials amounts to no more than the material that is to be advertised, promoted or described.  The recitation of the Markush group of compounds and an intended use of promoting enhancement of executive cognitive function does no more than link the abstract idea of “advertising, promoting or describing” to a particular technological environment.  Even further, the Markush group of materials is known in the art for improving cognitive function.  For example, U.S. patent application publication 2005/0004046 teaches catechin/flavanols such as epicatechin for improving cognitive performance (¶¶ 0014 and 0017), and U.S. patent application publication 2004/0166142 teaches the claimed compound A can be used to improve cognitive function (¶¶ 0005-0012 and 0019).  Thus, claim 24 is not patent eligible.  

Rejection, 35 U.S.C. 251 - Recapture
Claims 1-14, 16-22 and 24 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Applicant has broadened the scope of issued independent claims 1 and 16 by omitting the limitation R “has α stoichiometry”.  Similarly, new independent reissue claims 22 and 24 do not require that R has α stoichiometry.  Claims 22 and 24 are also broader than issued claims 1-21 since R is no longer limited to OH, but can now be O-sugar or O-gallate.  
The above limitations, i.e., requiring R to have α stoichiometry and limiting R to OH so that it cannot be O-sugar or O-gallate, relate to subject matter previously surrendered by Applicant.  As stated in MPEP 1412.02, surrendered subject matter is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application).  Surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art.  A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).
During prosecution of the ‘522 patent, Applicant added the limitation that R has α stoichiometry, and removed O-sugar and O-gallate from the definition of R so that R is limited to OH, for each of the independent claims in order to overcome prior art rejections.  In particular, in the Office Action mailed 03/05/2018, claims 1-4, 7, 9-12, 16, 18 and 20 were rejected under pre-AIA  35 U.S.C 102(e) as being anticipated by Frevel (WO 2006/126895 A2), as evidenced by D’Andrea (Fitoterapia, vol. 81, pages 724-736) and Wikipedia (“Chess”, Wikipedia, downloaded on 2/20/2018 from “en.wikipedia.org/wiki/chess”), and claims 1-4, 7, 9-16, 18 and 20 were rejected over Frevel in view of Sies (U.S. Patent Application Pub. No. 2003/0180406), further in view of Cao et al. (Anal Bioanal Chem, 2002, vol. 374, pp. 294-299).  In the response to the rejections, applicant amended independent claims 1 and 20 as follows in the amendment filed 06/08/2018 (highlights added):

    PNG
    media_image10.png
    140
    659
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    279
    599
    media_image11.png
    Greyscale

 

    PNG
    media_image12.png
    511
    672
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    173
    601
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    56
    662
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    614
    645
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    179
    612
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    250
    596
    media_image17.png
    Greyscale


	In the Remarks accompanying the amendment, Applicant argued:
2. Claim Rejections - Anticipation and Obviousness 
The Examiner rejected claims 1-4, 7, 9-12, 16, 18, and 20 as anticipated by Frevel, as evidenced by D’Andrea and Wikipedia. 
The Examiner rejected claims 1-4, 7, 9-16, 18, and 20 as obvious over Frevel, in view of Sies and further in view of Cao. 

Applicants’ Response 
All rejected claims, directly or indirectly, are amended above to focus on the same subject matter already found patentable in claim 21: “compounds selected from the group consisting of epicatechin, a pharmaceutically acceptable salt of epicatechin, at least one compound having formula A, and pharmaceutically acceptable salts thereof.”  For the exact same reasons claims 21-25 were already deemed allowable by the Examiner, Applicants respectfully urge that all pending claims — including now claims 1-4, 7, 9-16, 18, 20, and 26 — should now be deemed allowable.

The Examiner’s reasons for allowability of claims 21-25 expressly relied upon by Applicant were in the Office Action mailed 03/05/2018 and were as follows:
			        Allowable Subject Matter
13. 	Claims 21-25 are allowable.  The composition administered in the method of Claim 21 (and the claims depending therefrom) is limited to the compounds selected from the group consisting of epicatechin, a pharmaceutically acceptable salt of epicatechin, at least one compound having formula A, and pharmaceutically acceptable salts thereof.  Formula A defines dimers, trimers and other oligomers of epicatechin.  It does not include catechin and other flavonoids, as recited by Claim 1 and taught by the cited prior art (supra).


Allowed claim 21 cited in the Examiner’s reasons for allowability required that “R has α stereochemistry and is OH”.  Allowed claim 21 avoided the prior art since it did not permit R to have β stoichiometry, i.e., did not permit Formula A to define dimers, trimers and oligomers of catechin.  Note that epicatechin has α stereochemistry for the R defined as OH, whereas catechin has β stoichiometry for this OH.  Allowed claim 21 also avoided the prior art since it did not permit R to be O-sugar or O-gallate.  Such compounds correspond to the “other flavonoids” noted in the Examiner’s reasons for allowability.  Independent claims 1, 20 and 21 of said amendment specifically required that “R has α stereochemistry and is OH” and subsequently issued as independent claims 1, 15 and 16 of the ‘522 patent, respectively.  Thus, during prosecution of the ‘454 patent, Applicant amended the claims to require that “R has α stereochemistry and is OH” to distinguish the claims from the applied prior art.  Accordingly, the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
Further, claims 1-14, 16-22 and 24 have not been materially narrowed in a way that relates to the subject matter surrendered during original prosecution such that the surrendered subject matter is not entirely or substantially recaptured. See MPEP 1412.02(II)(C).  In fact, none of the claims in the instant reissue application contain any narrowing amendment.
Accordingly, claims 1-14, 16-22 and 24 of the instant application present a broadening aspect which relates to claimed subject matter that Applicant previously surrendered during the prosecution of the ‘626 application.  Therefore, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claimed subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2005/0004046 to Praag et al (hereainfter “Praag”).
Praag teaches a method of improving cognitive performance in a physically active subject by administering an effective amount of one or more flavonoids or antioxidants (see Abstract, ¶¶ 0005, 0014 0015 and 0021, and claim 1).  Praag teaches that “’cognitive performance’ refers to mental functions including, for example, learning, problem solving, remote memory, recent memory, word comprehension, orientation, attention span, calculation, abstract thinking, and judgment” (¶0024), and thus is executive cognitive function as here claimed.  The flavonoid can be, inter alia, epicatechin (see ¶ 0017).  The dose of flavonoid, e.g., epichatechin, can range from about 1 mg to about 500 mg, but for oral administration to a human subject, the appropriate dose of active ingredient can be “100 mg, 200 mg, 300 mg, 400 mg, 500 mg, 600 mg, 700 mg, 800 mg, 900 mg or more” (see ¶¶ 0039 and 0043).  A typical daily dose is preferably from about 0.1 mg/kg to about 25 mg/kg of active compound (see ¶ 0043).  Thus, for a typical adult human body weight of, for example, 70 kg (i.e., 154 pounds), the daily dose ranges from about 7 mg to about 1750 mg, which overlaps the claimed daily amount.
The method can be used for improving cognitive performance in subjects that suffer no chronic deficits, i.e., the subject is not suffering from a neurodegenerative disease as here claimed but rather is an otherwise healthy individual (see ¶¶ 0025-0028 and 0040).  The subject may be experiencing cognitive decline due to aging, or due to prolonged sleep deprivation, mental exhaustion, physical exhaustion or over-exertion.  For example, the method can be useful to increase cognitive performance in an athlete undergoing a peak performance or endurance event, for example, a long run such as, for example, a half-marathon, marathon or triathlon (see ¶¶ 0025 and 0028).
Praag does not specifically require that the flavonoid be epicatechin, i.e., epicatechin is listed among others, and that the daily dose is at least 300 mg, or at least 500 mg (as per claims 2 and 17), or at least 900 mg (as per claims 4 and 19).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected epicatechin as Praag’s flavonoid and to have administered the epicatechin in a daily dose as here claimed because Praag teaches epicatechin as a suitable flavonoid, teaches a dose from about 1 mg to about 500 mg, teaches an appropriate dose for oral administration to a human subject of 300 mg, 400 mg, 500 mg, 600 mg, 700 mg, 800 mg, 900 mg or more, and teaches that a typical daily dose is preferably from about 0.1 mg/kg to about 25 mg/kg.  This is a matter of selecting a suitable flavonoid and a suitable daily dose taught by Praag for achieving enhanced cognitive function.
With respect to claim 3 and its dependent claims, the subject can be a human (see ¶¶ 0023 and 0043).
With respect to claims 5, 6, 11 and 12, Praag renders obvious these claims wherein the instantly claimed “component” is epicatechin.
With respect to claim 7, the epicatechin can be in a pharmaceutical composition (see ¶¶ 0039 and 0043).
With respect to claims 8 and 10, the epicatechin can be present in a food, bar or lozenge (¶ 0037).  With respect to claim 10, a suitable carrier includes sucrose, and the composition can include sweeteners (see ¶¶ 0038 and 0041).  Thus, as per claim 10, Praag renders obvious a confectionary in the form of a sweetened food, bar of lozenge for administration of the epicatechin.
With respect to claim 9, Praag teaches that the epicatechin can be present in an elixir, suspension, emulsion or solution (¶ 0037), which render obvious the claimed beverage.
With respect to claims 13 and 20, Praag teaches that the human subject is physically active, can be in an endurance athletic event such as a marathon, half-marathon or triathlon, and thus, can be competing in sporting events as here claimed (see ¶¶ 0014, 0018 and 0028).
With respect to claims 14 and 18, as noted above, the human subject can be a healthy individual suffering from a decline in cognitive abilities (see ¶¶ 0025-0028 and 0040).
Claim 15 is directed to a method of increasing blood flow in brain vasculature in the health subject.  Such is inherent in the administration of Praag’s epicatechin, which is the same component here claimed.  In fact, Praag teaches that 3’- and 4’-methylated epicatechin, which are other flavonoids within Praag’s disclosure, modulate nitric oxide synthase (NOS), endothelial function and blood flow, including cerebral blood flow (see ¶¶ 0016 and 0020).
With respect to claim 21, the subject can be a human elderly patient, e.g., the patient can have cognitive decrease due to aging (see ¶ 0025).
With respect to claim 24, as noted above, Praag’s composition improves cognitive performance, i.e., mental functions including, for example, learning, problem solving, remote memory, recent memory, word comprehension, orientation, attention span, calculation, abstract thinking, and judgment” (¶0024).  Accordingly, advertising, promoting or describing such benefits would have been obvious.

Claims 1-22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Praag as applied to claims 1-22 and 24 above, and further in view of WO 2006/126895 A2 to Frevel et al (hereinafter “Frevel”) and U.S. Patent application publication 2004/0166142 to Chevaux et al (hereinafter “Chevaux”).
Praag, as relied upon for the reasons stated above in Rejection No. 4, renders obvious claims 1-22 and 24 wherein the claimed component is epicatechin.  Frevel and Chevaux are relied upon for rendering obvious the alternative component in claims 1-22 and 24, i.e., a compound of instant formula A.  
Frevel teaches that proanthocyanidins are flavonoids (see p. 2, lines 30-31).  Frevel teaches a method of improving or preventing the decline in human cognitive abilities, wherein the method is useful for, inter alia, humans who are not suffering from any kind of neurological disorders, and humans suffering from age-associated cognitive decline that are not suffering from any kind of neurological disorders (see p. 7, line 25 through p. 8, line 7).  The methods comprise the administration of a pharmaceutical composition containing a therapeutically effective amount of an extract obtained from the bark of trees of the genus Pinus (id.)  The preferred composition is rich in a variety of proanthocyanidin compounds that are dimers, trimers, oligomers and polymers of catechin and epicatechin, and also contains one or more other flavonoids and plant-phenolic compounds, such as epicatechin (see p. 8, lines 26-32 and claim 27).  Note that dimers and trimers of catechin and epicatechin render obvious the instant compound A wherein “n” is 2 or 3, and oligomers of catechin and epicatechin render obvious higher n values.
Chevaux relates to products containing polyphenols and L-arginine that have a beneficial effect on the health of mammals (see ¶ 0043).  Proanthocyanidins are a class of polyphenolic compounds found in several plant species, and are oligomers of flavan-3-ol monomer units most frequently linked either as 4→6 or 4→8 (see ¶ 0004).  The most common classes are the procyanidins which are chains of catechin, epicatechin, and their gallic acid esters and the prodelphinidins which consist of gallocatechin, epigallocatechin, and their gallic acid esters as the monomeric units (id.)  Chevaux teaches that a health benefit of its product is improved cognitive function (see ¶ 0019).
Chevaux teaches that “coca polyphenols” include monomers of formula A, e.g., catechin and epicatechin, and oligomers of formula An, i.e., cocoa procyanidins, wherein n is 2 to 18, wherein A has the formula:

    PNG
    media_image18.png
    237
    270
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    209
    277
    media_image19.png
    Greyscale

wherein R’ can be derived from, inter alia, gallic acid (see ¶ 0005-0011 and 0045-0048).
	Chevaux further teaches that its composition can be in the form of a pharmaceutical composition, a food such as a confectionary, or a beverage (see ¶¶ 0030 and 0066).  The cocoa procyanidin can be provided as a cocoa ingredient or a coca extract (see claims 14 and 17 of Chevaux).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used dimers or trimers of catechin or epicatechin as taught by Frevel, or the cocoa procyanidins of formula An taught by Chevaux as the flavonoid or antioxidant in Praag’s method of improving cognitive performance because dimers or trimers of epicatechin are flavonoids that can be used to improve or prevent the decline in human cognitive abilities, as taught by Frevel, and Chevaux’s cocoa procyanidins are flavonoids that are used by Chevaux in a composition that provides that benefit of improved cognitive function.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,201,522 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                                                                                                                                                                                    /Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991   

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991